Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious the dual temperature control scheme of claims 1, 2, and 8, the same conclusion reached by KIPO on 07/11/2018.
Hwang (US20150189894A1) and Uchida (JP2005065673A) represent the closest prior art to the claimed invention. The claimed control scheme involves utilizing first and second temperature sensors (in particular locations) as well as first and second temperature thresholds, where a second heating value by the heater is less than half a size of the first heating value from a time point coming earlier than a time point where temperatures at the upper and lower portion of the container are reversed, indicated as a predetermined spare time. As noted from Uchida, such a temperature reversal is known in the art due to the natural convection occurring during the making of yogurt. However, the prior art does not support a prima facie case of obviousness or a case of anticipation for the particular scheme based on this phenomena outlined in claims 1, 2, and 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/SCHYLER S. SANKS/
Examiner
Art Unit 3763




/MARC E NORMAN/Primary Examiner, Art Unit 3763